Mr. Justice MacLeary
delivered the opinion of the court.
The defendant in this case was prosecuted in the Municipal Court of Coamo and Juana Diaz, by complaint for petit larceny — that is to say, for-stealing six or seven quarts of coffee— and on appeal to the District Court of Ponce was sentenced to three months’ imprisonment in jail. In this court the appellant was not represented and made no appearance on the day of the hearing. The proof was not certified to us either by bill of exceptions or statement of facts, and we find nothing in the record which would justify us in entirely reversing the case, and the judgment appealed from should therefore be affirmed.
District courts áre not, properly speaking, courts of appeal, inasmuch as the law does not require them to review cases coming to them from inferior courts and to revise the *194judgments therein rendered; but they must try such cases over again without reference to the action of inferior courts.
As the trial in the district court was necessarily an entirely new proceeding the judgment of that court should not have been in the form-of an affirmance of the judgment of the inferior court, and the judgment of this court should therefore merely affirm the imposition of the penalty of imprisonment and the payment of costs.
A similar case to this against this same party was decided by this court last Friday, and the decision then rendered is followed here. The judgment of affirmance should be worded accordingly.

Affirmed.

. Justices Quiñones, Hernández, Figueras and Wolf concurred.